IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


CRYSTAL CULLIN, as Guardian of )
AMELIA PHILLIPS                )
                               )
                               )
           Plaintiffs,         )
      v.                       )
                               )                C.A. No.: N20C-04-194 FJJ
REGAL HEIGHTS HEALTH CARE )
AND REHAB CENTER, LLC,         )
a Delaware corporation         )
                               )
                               )
           Defendants.         )

   ORDER REGARDING AFFIDAVIT OF MERIT CONCERNING
MEDICAL CARE PROVIDED TO PLAINTIFF BY DEFENDANT REGAL
     HEIGHTS HEALTH CARE AND REHAB CENTER, LLC.

             This 23rd day of December, 2020, the Court has reviewed in camera

Plaintiff’s affidavit of merit pursuant to 18 Del.C. § 6853(a)(1) 6853(d). Having

done so, the Court finds:

      1.     The affidavit of merit is signed by an expert witness.

      2.     The affidavit is accompanied by a current curriculum vitae of the expert

witness.

      3.     The affidavit contains an opinion of the expert witness that there are

reasonable grounds to believe that the applicable standard of care was breached by

Defendant Regal Heights Health Care and Rehab Center (“Defendant”), and that the
breach of the applicable standard of care by Defendant was the proximate cause of

the injuries claimed in the Complaint.

      4.     The curriculum vitae accompanying the affidavit establishes that the

expert witness is licensed to practice nursing in the state of Connecticut, that the

expert witness has been a certified legal nursing consultant as of the date of the

affidavit for the three (3) years immediately preceding the alleged negligent acts

described in the Complaint, and has been engaged in the treatment of patients and/or

in the teaching/academic side of nursing in the same of similar field as the named

Defendant within the last three (3) years.

      Based on the foregoing, the Court finds that the affidavit of merit complies

with the requirements of 18 Del.C. §6853(a)(1) and 18 Del.C. §6853(c).

      IT IS SO ORDERED.



                                              /s/ Francis F. Jones, Jr.
                                             Francis F. Jones, Jr., Judge




cc:   File&ServeXpress